Title: Abigail Adams to John Adams, 2 January 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Janry 2. 1793
our son brought me your favour of the 19 december on sunday last, by which I find that the same Ideas have past through both our minds on a late Election amidst all that has been written upon the occasion, no one has ventured to state the comparative merrits, and services of the Candidates, but have contented themselves with saying that they would not bear a comparison, that clintons were lighter than a feather when weighd against yours. the Peice I mentiond to you in my last Letter, did you more justice than any which I have before read. the Characters who have been most active against you, are many of them such as a Man would rather chuse to be in opposition to than upon terms of civilitity with. the misfortune is that they have their weight and influence in society. possessing some talants and no principals they are fit agents for mischiefs of the blackest kind. by the candidate they have opposed to you, they have come forward and openly declared themselves opposed to the Government. mark their measures, watch their movements and we shall see them strugling whenever they dare shew themselves, for the assendency. the late success of the Arms of France against their Enemies, seems to give much satisfaction to the half thinking politicians, as tho the Retreat of the King of prussia was to give Peace to France and heal all her internal wounds, establish a quiet Government and build up a Republick in a Nation shaken to its center, and Rent to Peices by Faction. when I read citizen President, & citizens Equality, I cannot help feeling a mixture of Pitty and contempt for the Hypocrisy I know they are practising and for the Tyranny they are Executing. I was visiting at mr Apthorp the other day. he mentiond to me the surprize he was in when he read Pains Letter and the account he gave of the treatment he received from the custom house officers who Searchd his papers, to find that the P——t had any correspondence with a man whom he considerd as an incenderary and a Character unfit for to be trusted. he could not but consider it as degrading his Character and doubted the Authenticity of the Letter. tho it struck me in the same manner when I read the account, I was determind not to say so to him. I only observd to him that the passage publishd could not do any injury to any Character, tho no doubt mr Pain took pains to have it known Publickly that he had the honour of a Letter from the President in order to give himself weight & importance—
Inclosed are a few lines which pleasd me from a symplicity of stile as well as for the truth they contain. the Author I know not they are taken from the Centinal.
You inquired of me in a late Letter whether I had any prospect of hireing a Man by the year. a Young Man of a good countanance has offerd himself this week. he lived the last year with a mr Williams at Roxburry. he is from the state of N Hampshire and has lived four years at Roxburry in different places a year at a time. he talkd of 30 pounds by the year. I told him that would not do, I did not hear that more than 24 was given by any body the last year, and that it must be a very extrodinary hand to earn such wages— I told him we did not want a hand till the first of march he said he wishd to let him self immediatly—but we fi[nally] came to these terms if upon inquiry his character would answer and you approved I would hire him from the 1 of Feb’ry & he came down to 26 pounds, which you will think too high perhaps—but I am not bound to take him if you do not chuse— I mentiond the first of Feb’ry that I might have time to write to you, and in the mean time I shall inquire his Character.
present my Love to mrs otis, and Regards to all inquiring Friends from your ever / affectionate
A Adams
P S the Timbers for the corn House is all cut & drawn to gether in the woods waiting for snow to get it home we have very cold weather but little snow about 2 inches depth

